Citation Nr: 1702860	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-41 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain with sciatica (lumbar spine disability), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chronic cervical strain due to trauma (cervical spine disability), currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chronic left wrist strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chronic right wrist strain, currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based upon unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active military service from August 1978 to October 1984 with four years of prior active service and one year of prior inactive service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In December 2016, the Veteran submitted a claim for service connection for radiculopathy (12/23/16 VA 21-526EZ Fully Developed Claim for Compensation).  The rating for his upper and lower extremity radiculopathy is part and parcel of his claim for increased ratings for his lumbar and cervical spine disabilities and is, thus, already before the Board.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

The Veteran evidently submitted a substantive appeal in July 2009 in which he reported that he was unable to work (7/21/09 Third Party Correspondence; 11/18/09 Notification Letter).  That document is not in his electronic file.  See e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal). 

In February 2010, the Veteran withdrew his unemployability claim (3/1/10 VA 21-4138 Statement in Support of Claim).  Nevertheless, a TDIU, when raised, is part and parcel of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the Board will consider the matter of TDIU.

The issues of a compensable rating for left lower extremity radiculopathy and increased ratings for lumbar and cervical spine and bilateral wrist disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the neurologic manifestations of the Veteran's lumbar spine disability include numbness, tingling, and impaired sensation in the left lower extremity.


CONCLUSION OF LAW

The criteria for a separate compensable rating for left lower extremity impairment are met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, General Formula for Rating Diseases and Injuries of the Spine, 4.124a, Diagnostic Code 8520 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In letters dated in June and September 2008 the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  His service treatment records were obtained.  All reasonably identified and available VA and non-VA medical records have been secured.

The Veteran underwent VA examinations in July 2008, March 2010, and March 2015, and the examination reports are of record.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103 (c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened in severity would be helpful in establishing the increased rating claim.

The July 2008, March 2010, and March 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners considered an accurate history, and provided findings sufficient to consider the left lower extremity impairment. 

The Board finds the duties to notify and assist have been met.

II. Facts and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Veteran's statements describing the symptoms of his service-connected low back disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.
Rating Criteria

Disabilities of the spine are rated under the General Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 
20 percent rating for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.7.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Analysis

The Board will defer consideration of the orthopedic manifestions of the Veteran's lumbar spine disability pending completion of the development requested in the Remand below.

As stated above, neurologic impairment associated with the Veteran's lumbar spine disability is rated separately from the orthopedic manifestations.  In this regard, Diagnostic Code 8520 provides rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into those for rating neuritis of that nerve under Diagnostic Code 8620 and neuralgia of that nerve under Diagnostic Code 8720. Complete paralysis of the sciatic nerve, rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent, and 
40 percent, are assignable for incomplete paralysis that is mild, moderate, or moderately severe, in degree, respectively.  Id.

Here the medical evidence of record supports a finding that the Veteran has experienced left lower extremity impairment associated with his service-connected lumbar spine disability.  

The RO received the Veteran's current increased rating claim in February 2008 (2/14/08 VA 21-4138 Statement in Support of Claim).

A February 6, 2008 VA outpatient record notes the Veteran's complaint of a one-year history of sciatica (6/30/08 Medical Treatment Record Government Facility, 
p. 1).  He had radiating pain from his left hip to his foot along the posterior leg and thigh without incontinence or weakness.  Straight leg raise was positive on the left and negative on the right.  The assessment was sciatica.

A July 2008 VA examiner noted the Veteran's complaint of increased low back pain, particularly on the left side, now with very frequent numbness in the left foot and toes, especially with prolonged standing that caused increased radiation of pain and numbness in the back of the left leg to the knee.  A review of symptoms showed numbness and paresthesias with no weakness or bowel problems.  Urinary frequency was associated with a prostate disorder.  

On examination, there was impaired response to light touch and pain (pinprick) in the left lower extremity.  In response to details of the location of abnormal sensation, the examiner noted there were none for either extremity.  The examiner diagnosed mild degenerative disc disease of the lumbar spine and that the Veteran had increased low back pain with numbness in the left foot and toes.

Results of an August 19, 2008 electromyogram (EMG) reportedly showed sensorimotor neuropathy with axonal features of the left leg and no lumbar radiculopathy for which the Veteran was referred to the neurology clinic (8/5/09 Medical Treatment Record Government Facility, pp. 94, 109).  

According to a September 2008 neurology clinic note, the Veteran had a history of left lumbar radiculopathy and sciatica and complained of left leg pain and toe numbness.  Id. at 94.  The examiner commented that the EMG findings were mostly due to "bnerve" compression from radiculopathy, and the assessment was lumbar radiculopathy and symptoms consistent with sciatica.

A March 2010 VA examiner noted the Veteran's report that, since his last VA examination, his left leg radicular pain was now nearly constant and especially worse with prolonged standing.  There were no paresthesias, and no urinary or bowel problems, or leg or foot weakness.  The Veteran reported burning, stinging pain with numbness in the 2nd to 5th toes.  

On examination, there was impaired response to vibration, pain (pinprick) and light touch in the left lower extremity.  In response to details of the location of abnormal sensation, the examiner noted there were none for either extremity.  Lasegue's sign was positive on the left.  Degenerative disc disease of the lumbar spine was diagnosed and increased left leg pain was noted.

Radiculopathy and lumbar radiculopathy were reported in July 2012 and August 2014, respectively (8/5/15 Medical Treatment Record Government Facility, pp. 10-11, 24-27).  In July 2012, the Veteran's history of chronic back pain with constant right leg numbness and left leg tingling and numbness for a long time were noted.  Id. at 24.  On examination, he was neurologically intact.  Id. at 26.  The assessment was chronic low back pain with radiculopathy and "not much" deterioration.  Id. at 27. The July 2014 record notes complaint of numbness of the toes on the left foot and findings of abnormal sensory function of the left leg.  Id. 10-11.  

The March 2015 VA examiner found no radicular pain or signs or symptoms of radiculopathy but reported absent knee and ankle reflexes attributed to idiopathic etiology.  

The probative medical evidence demonstrates that throughout the appeal period the Veteran consistently complained to medical personnel of increased left lower extremity symptoms variously assessed as lumbar radiculopathy.  See e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Fed. R. Evid. 803(4) and Note to Paragraph (4) (indicating that a statement made for purposes of obtaining treatment possess inherent credibility in light of a claimant's strong motivation to be truthful); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (holding that the Federal Rules of Evidence are important, guiding factors that may be used by VA adjudicators in evaluating the probative value of a medical opinion).  While the March 2015 VA examiner's report is certainly relevant and credible, the Board finds that it is less probative than the Veteran's statements to his treatment providers and the medical records of his treatment during the appeal period.

Accordingly, the Board finds that the Veteran is entitled to a compensable rating for left lower extremity neurological impairment under Diagnostic Code 8520 throughout the appeal period.  The benefit of the doubt has been resolved in the Veteran's favor to this extent regarding this material issue.  38 U.S.C.A. § 5107(b).

The Board will defer assigning a specific disability rating to afford the AOJ the opportunity to assign an initial disability rating for Veteran's left lower extremity neurological impairment in the first instance.


ORDER

Entitlement to a compensable rating for neurologic manifestations of the Veteran's lumbar spine disability (left lower radiculopathy) throughout the appeal period is granted. 

REMAND

Lumbar and Cervical Spine and Wrist Disabilities (Orthopedic Manifestations)

During his August 2016 Board hearing, the Veteran questioned the adequacy of his recent March 2015 VA examination as the examiner seemed unfamiliar with his medical history.  See Board hearing transcript at page 6.  In this regard, the March 2015 VA examination report indicates that the examiner did not review the Veteran's medical records or claims file.  

The March 2015 report also shows that the Veteran had daily lumbar, cervical, and bilateral wrist pain and denied having flare ups.  Range of motion of the wrists was normal.  The examiner noted that there was functional loss due to pain with motion and limitation of motion of the cervical and lumbar spine disabilities, but did not provide opinions as to the extent, if any, of additional loss of motion due to these factors.  This is required.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) (noting that determinations of whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost).

Further, the March 2015 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-170.  

A new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the July 2008 and March 2010 prior examinations.

Neurologic Manifestations

The AOJ should assign compensable disability rating for the Veteran's neurologic manifestations of his low back disability (left lower extremity radiculopathy).

The March 2015 examiner reported absent knee and ankle, left biceps, right and left triceps, and right brachioradialis reflexes of idiopathic etiology, and found no radicular pain or signs or symptoms of radiculopathy.  Clarification is needed as to whether the Veteran currently has right lower or left or right upper extremity neurological impairment including radiculopathy due to his service-connected lumbar or cervical spine disability.

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Austin, Temple, and Waco, since November 2016, should be obtained as they may contain relevant evidence of the neurological disorder(s).

TDIU

The July 2008 VA examiner noted that the Veteran an acupuncturist who was unemployed for less than one year because he was unable to stand for long periods due to back problems.  In March 2010, the VA examiner reported that the Veteran was unemployed for 2 to 5 years for the same reason.  In 2016, the Veteran testified that he was recently hired to work at Brooke Army Medical Center.  See Board hearing transcript at page 5.  This suggests that the Veteran was unable to work during the appeal period due to his service-connected disabilities.

In adjudicating claims for a TDIU, the duty to assist in this case requires an opinion as to the effect the Veteran's service-connected disabilities have on his ability to work.  Floore v. Shinseki, 26 Vet. App. 376 (2013); but see Geib v. Shinseki, 
733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (finding that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities).  There is no such opinion currently of record; hence an examination and opinion are required.

Prior to August 26, 2016, the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) (2016) inasmuch as there is not a single disability rating 40 percent or more.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

Accordingly, the case is REMANDED for the following actions:

1. Associate the report of the EMG performed on August 19, 2008 at Birmingham VAMC with the Veteran's claims file.

2. Obtain all medical records regarding the Veteran's treatment at the Austin, Temple, and Waco VAMCs since November 2016 should be obtained.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken.

3. After completing the development requested above, schedule the Veteran for new VA orthopedic and neurologic examinations of his lumbar and cervical spine and bilateral wrist disabilities.

a. Orthopedic examination of the lumbar and cervical spine and bilateral wrist disabilities should measure both active and passive range of motion and in weight bearing and non-weight bearing.  

i. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

ii. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

iii. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

iv. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

v. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in July 2008 and March 2010.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

b. Neurologic examination should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbar and cervical spine disabilities, if any.

i. The examiner should also identify each neurologic abnormality that is attributable to the lumbar or cervical spine disability, if any, including any bilateral upper or lower extremity disability, including radiculopathy.  

ii. If upper or lower extremity radiculopathy is found, the specific nerve(s) affected should be identified and if there is mild, moderate, moderately severe, or complete paralysis of the nerve(s) involved.

c. The examiner should provide a full description of the effects the lumbar and cervical spine and bilateral wrist disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2008), if any. 

d. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. The Veteran should also be afforded an examination to assess the impact of his service-connected disabilities (lumbar and cervical spine, left lower extremity radiculopathy, and bilateral wrist disabilities, and PTSD) on his ability to engaging in employment consistent with his education and occupational experience.  The examiner should note review of the claims folder and provide detailed reasons for the opinion. 

a. If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

b. If the examiner is not able to answer these questions without resort to speculation, the reasons for this inability should be provided, and what, if any, additional evidence would be necessary before an opinion could be rendered. 

5. If, after completion of the above, there is any period during the appeal period (since February 2007) in which the Veteran's percentage ratings do not meet the schedular requirements for a TDIU and the Veteran does not have at marginal employment, then refer the case to VA's Director of Compensation Service for consideration of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) for the periods in question.

6. If the benefits sought on appeal remain denied, issue a supplemental statement of the case that includes consideration of a separate rating for left and right lower extremity radiculopathy (and consideration of a TDIU if that benefit is denied).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


